Citation Nr: 0004331	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for blindness of the right eye, residual of a 
metallic foreign body in the mid stroma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 30 percent for the service-connected 
disability of the right eye.

A video conference hearing was held on April 20, 1998, before 
Jeff Martin, who is a Member of the Board's Section deciding 
this appeal and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West), and a 
transcript of that hearing is of record.  The matter on 
appeal was thereafter remanded by the Board in August 1998 
for additional development, to include initial adjudication 
at the RO level of the issue of entitlement to service 
connection for a left eye disability, an issue that was noted 
to be inextricably intertwined with the right eye issue 
hereby on appeal.  Pursuant to said remand, the veteran's 
eyes were re-examined by VA in January 1999, and the issues 
of entitlement to service connection for a left eye 
disability and entitlement to an increased rating for the 
service-connected right eye disability were both denied, in 
August 1999.  The matter on appeal is now back at the Board, 
ready for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's service-connected right eye disability, 
residuals of a metallic foreign body in the mid stroma, is 
currently manifested by aphakia and blindness in the right 
eye, with no anatomical loss of that eye, and the veteran's 
nonservice-connected left eye has correctable vision to 
20/20.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected blindness of the right eye, residual of a 
metallic foreign body in the mid stroma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.75, 4.84a, Diagnostic Codes 6029 and 6067 
through 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected right eye disability.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claim (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the present case, a review of the record reveals that the 
veteran's right eye disability is currently rated as 30 
percent disabling, on account of aphakia and blindness in the 
right eye, with essentially normal (corrected) vision in the 
nonservice-connected left eye.  (According to the United 
States Court of Veterans Appeals, known as the United States 
Court of Appeals for Veterans Claims since 1999, hereinafter 
referred to as "the Court," the term "aphakia" refers to 
the absence of the lens of the eye.  See, Flash v. Brown, 8 
Vet. App. 332, 335 (1995); as well as Hazzard v. Brown, 4 
Vet. App. 254, 256 (1993).)  The Schedule provides for a 
single rating of 30 percent when there is unilateral or 
bilateral aphakia, a rating that is not to be combined with 
any other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction, and 
combined ratings for disabilities of the same eye are not to 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  See, 38 C.F.R. § 4.84a, 
Part 4, Diagnostic Code 6029 (1999); see, also, 38 C.F.R. 
§ 4.80 (1999).

The Schedule also provides for the following ratings when 
there is blindness of one eye, having only light perception, 
and the following criteria are met, in the other eye:  30 
percent when the vision in the other eye is 20/40, or 6/12 
(Diagnostic Code 6070); 40 percent when the vision in the 
other eye is 20/50, or 6/15 (Diagnostic Code 6069); 50 
percent when the vision in the other eye is 20/70, or 6/21 
(Diagnostic Code 6069); 60 percent when the vision in the 
other eye is 20/100, or 6/30 (Diagnostic Code 6069); 70 
percent when the vision in the other eye is 20/200, or 6/60 
(Diagnostic Code 6068); 80 percent when the vision in the 
other eye is 15/200, or 4.5/60 (Diagnostic Code 6068); 90 
percent when the vision in the other eye is 10/200, or 3/60 
(Diagnostic Code 6068); and 100 percent when the vision in 
the other eye is 5/200, or 1.5/60 (Diagnostic Code 6067).  
See, 38 C.F.R. § 4.84a, Part 4, Diagnostic Codes 6067 through 
6070 (1999).

Additionally, the Schedule provides for ratings ranging 
between 10 and 100 percent if there is anatomical loss of one 
eye, with vision in the other eye that is correctable to no 
better than 20/40.  See, 38 C.F.R. § 4.84a, Part 4, 
Diagnostic Codes 6061 through 6066 (1999).

In rating disabilities of the eyes, the Board notes that the 
Schedule also mandates that the best distant vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus, in which 
contact lenses are medically required.  See, 38 C.F.R. § 4.75 
(1999).

In the present case, a review of the record also shows that 
the veteran is also receiving special monthly compensation, 
as allowed under Diagnostic Code 6070 on account of the loss 
of the use of one eye.  38 C.F.R. § 3.350(a) (1999).

According to the report of a January 1998 VA eye examination, 
the veteran said that he injured his right eye during service 
and that he thereafter underwent cataract and eye muscle 
surgeries.  Currently, he said that he worked as a welding 
teacher.  On examination, there was no light perception in 
the right eye, which was noted to deviate outward.  The right 
eye's cornea was clear, but the lens was absent and the 
retina was mycotic and scarred.  On examination of the left 
eye, vision was 20/40, with -125 sphere for distance.  J2 was 
"+225 add."  The cornea lens was clear and the retina 
showed slight dullness of the macula.  The impressions were 
listed as right eye blindness, with aphakia, scars of retina, 
no light perception, and left eye myopia, presbyopia, slight 
dystrophy of macula, 20/40 J2.  (According to the Court, the 
term "myopia" is synonymous with "nearsightedness."  See, 
Norris v. West, 11 Vet. App. 219, 220 (1998).)  The examiner 
also noted that there has been "[n]o apparent change since 
last eye exam."

According to the report of a January 1999 VA eye examination, 
the veteran said that he lost vision in the right eye while 
in service in 1969, after receiving multiple shrapnel wounds 
to that eye, and that the left eye had always been normal.  
It was noted that the veteran currently worked as a teaching 
instructor at a vocational school for welding in Baton Rouge, 
Louisiana, where he performed his occupation on a daily 
basis, with six or eight students welding at different times 
surrounding him.  The examiner noted that a previous eye 
examination in October 1997 had showed blindness in the right 
eye, with no light perception, with "20/20 [visual acuity in 
the left eye,] with correction of myopia and presbyopia (-1 
sphere, for distance, add +2)."  He also noted that a re-
examination in January 1998 had revealed "no essential 
changes in the left eye," and that the veteran currently 
complained of a white spot in the corner of the left eye, 
which he said had been diagnosed as a pterygium.  (According 
to the Court, a "pterygium" is a wing-like structure, 
applied especially to a triangular fold of membrane, 
extending from the conjunctiva to the cornea.  See, Norris, 
at 220.)  The examiner also noted that a prior examination 
had revealed the need for trifocal glasses for the left eye, 
"since the [veteran] must stand while observing the welding 
performance of the students, which is at an intermediate 
distance."

The above report also reveals that, on visual acuity 
examination, the right eye showed no light perception.  The 
cornea was clear, the lens was absent and there were multiple 
scars of the retina, indicating previous surgery for retinal 
detachment.  Visual acuity in the left eye was described as 
"20/20 with -125 sphere, 22 with +2 add (+1 intermediate for 
arm's length feeling)."  Also, the examiner noted that there 
was a tiny inactive pterygium at the 9 o'clock position in 
the left eye, extending down to the cornea for 1 mm, which 
was not red or inflamed and did not interfere with vision, 
since it did not cover the pupil area.  The impressions were 
listed as follows:

1.  Right eye - blind, aphakia, and scars 
of the retina, suspicion no LP.

2.  Left eye - refractive error, 
presbyopia, and a small inactive 
pterygium at the 9 o'clock position.

In addition to the above, the examiner noted that, in the 
present case, the diagnosed pterygium, which was a condition 
"frequently associated with prolonged exposure to 
ultraviolet light," was the result of the veteran's exposure 
to diffuse ultraviolet light throughout the day at his place 
of employment, and that the condition could "not be related 
directly or indirectly to any activity or injury while in 
service."  He also noted that the veteran was instructed on 
the proper use of his trifocal glasses, and also on the use 
of various precautionary measures to reduce his exposure to 
ultraviolet light, including side shields on his frame and 
tinted glasses, while his welding shield was removed.

In the present case, the Board notes that, in order for the 
veteran to obtain a higher evaluation for the service-
connected right eye disability, he would have to show a 
disability of the right eye at least equivalent to an actual 
anatomical loss of the eye, or vision in the left eye which 
is correctable to no better than 20/50, neither of which has 
been shown in this case.  As discussed earlier in this 
decision, the veteran has been diagnosed as having blindness 
in the right eye, with aphakia but with no actual anatomical 
loss of the eye, and with corrected left eye vision of 20/40 
and 20/20 in January 1998 and January 1999, respectively.  
Consequently, the Board concludes that the schedular criteria 
for a rating in excess of 30 percent for the service-
connected blindness of the right eye, residual of a metallic 
foreign body in the mid stroma, have not been met in the 
present case.

Finally, the Board notes that the record shows that the RO 
has already considered the question of whether the above 
matter should be referred to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), but has decided against such referral.  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's having decided that a referral for extra-schedular 
consideration is not warranted in the present case, due to 
the lack of a reasonable basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 30 percent for the 
service-connected blindness of the right eye, residual of a 
metallic foreign body in the mid stroma, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

